SABERS, Justice
(dissenting).
I dissent for the reasons set forth in my prior opinion in J.Z., 410 N.W.2d 572 (S.D.1987), and for the following reasons.
In termination cases, the evidence supporting termination must be clear and convincing. It was not here; it was neither clear nor convincing. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982).
A fair review of the evidence shows that most of the allegations against Mother were just that — allegations and nothing more than allegations. The evidence which minimally supported those allegations related to instances which occurred long before the child was removed. These instances occurred during a period when Mother’s illness was most severe and prior to its remission. It is one thing for the DSS to act on unsupported charges but quite another for the trial court to terminate parental rights on that basis. If the DSS has proof or evidence, they should be required to use it not just hint at it. In this case, the termination rests on the self-contradictory “guesstimates of the future” by a psychologist who has not even seen the mother and the child together. The law, justice, and fairness requires more. San-tosky, supra.